DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 94, 96-97, 99, 101-102, ad 104-105 are currently pending in the application.  The rejections of record from the office action dated 4/16/2020 not repeated herein have been withdrawn.

Allowable Subject Matter
Claims 94, 96, 97, 99, 101, 102, 104, and 105 are allowed.
The following is the Examiner’s re-statement of reasons for allowance (also see Non-Final filed 4/16/2020, “Allowable Subject Matter”):
Regarding independent claims 102 and 104 and in summary of the prior art of Brown (US 2009/0325848), Brown teaches a liquid textile-treating composition that, necessarily, comprises a mono-hydrocarbyl amido quat (Brown, abstract, [0022], etc.).  Just for reference, the examiner notes that R1 of Brown is always the above while R2-R4 are individually selected form C1-C4 hydrcarbyl groups (Brown, [0022]).  In this respect, an important differentiation exists between the quat of Brown and the fabric conditioning agent as claimed in claims 102 and 104 as the instant claims require “R” to be an acyl group having a chain of alky, alkenyl, alkynyl; wherein said chain is branched or straight, substituted or unsubstituted, cyclic, or optionally interrupted by one or more heteroatoms.  Thus, the distinction between Brown and the fabric conditioning agent as claimed is seen to remain in that Brown requires at least one R group to be a hydrocarbyl amido.  Simply put, “R” as claimed by Applicant in the instant claims is not capable of including amido groups (i.e. Z-(O=C)-NH-*-N+-(tertiary)) as “R” as currently claimed must be an acyl group (i.e. Z-(O=C)-N+-(tertiary)), wherein Z is being used by the examiner to chain, (tertiary) is used to illustrate the remaining positions surrounding N+ (e.g. CH3’s), and * to denote any other connecting branch between the amido group and N+ (in Brown).  For reference, the examiner notes that the claim scope for claims 102 and 104, of course, does not recite the remaining structure disclosed at the very top of p. 46 (see Spec., p. 46) which would not be differentiated from that Brown (in the opinion of the Examiner).  The remaining three forms of the fabric conditioning agent on p. 45-46, rather, are the subject matter of the current claims and do provide distinction from that of Brown as just discussed.  Finally, one skilled in the art would not find obvious the substitution of the hydrocarbyl amido quat as required by Brown for that as claimed by Applicant, as such a substitution would necessarily break the invention of the prior art.  For at least these reasons, the inventions of claims 102 and 104 are found novel over Brown and the remaining record of prior art.  
Regarding claims 94, 96, 97, 99, 101, and 105, the claims are seen to be in allowable condition as depending from an allowed claim.  

Response to Arguments
Applicant’s arguments, see Remarks filed 4/15/2021, with respect to previously rejected claims 93, 95, 98, and 103.
The claims have been cancelled, and thus their argument is considered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        


/KEVIN C ORTMAN JR./Examiner, Art Unit 1782